This appeal challenges certain rulings of the trial court respecting the admission or rejection of evidence, the legal propriety of a portion of the charge to the jury, the refusal of the trial court to direct a verdict of acquittal and other incidental matter. Upon consideration thereof we are satisfied that none of the matters complained of resulted in harmful error.
The judgment appealed from is, therefore, affirmed.
For affirmance — CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 10.
For reversal — PARKER, J. 1.